DETAILED ACTION
The present application is being examined under the AIA  first inventor to file provisions. This communication is in response to Applicant’s Request for Continued Examination filed on 11/4/2021. Amendments to claims 1, 9, 11, 14 and 17 have been entered. Claims 12 and 18 have been cancelled.  Claims 1-11, 13-17, 19 and 20 are pending in this application and are allowable.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Even though the claimed limitations are directed to the abstract idea of authentication through data comparison, the claims overcome the 35 U.S.C. 101 rejection by applying the judicial exception in a meaningful manner beyond generally linking the abstract idea to a particular technological environment, such that the claims are more than a drafting effort designed to monopolize the exception.  Examiner agrees that the claims recite a solution to the technical problem of connecting a device to the Internet without any credentials being needed. 
The prior art of record discloses the following:
Le Guen et al. (US 9,049,567): discloses “A method for establishing a pairing between a hazard detector and an online account may include instantiating an application on a mobile computing device and receiving a first code from a central server. The application may receive a second code from printed material associated with the hazard detector. The hazard detector may broadcast a Wi-Fi access point, and the application may join the Wi-Fi access point.”
Fan et al. (US 9,961,553): “The method for network access for a smart device includes receiving, by a server comprising a processor and a non-transitory storage medium, a first identification identifying a wireless access point and a first terminal identifier; receiving a second identification identifying a smart device and a second terminal identifier; associating the wireless access point with the smart device if the first terminal identifier corresponds to the second terminal identifier, and sending the second identification for the associated smart device to the wireless access point.”
Tinnakornsrisuphap et al. (US 2014/0282960): “One embodiment of seamless device configuration between a network device and an access point sends a device credential associated with the network device to the access point before the network device communicates with the access point. The device credential can be used to verify the identity of the network device and can authenticate the network device with the access point without requiring user interaction. Another embodiment can incorporate a central authority maintaining a database of network devices, access points and associated users. The central authority can determine when one or more network devices can seamlessly be configured for use with a particular access point.”
Even though, the prior art of record discloses the above mentioned features, the prior art of record fails to disclose the ordered combination of “…broadcast a WiFi beacon signal including an indicator indicating that WiFi access to the access point is granted or grantable based at least in part on account information related to the server via the wireless communication circuit; receive, in response to the WiFi beacon signal, at least one second account information from a second electronic device via the wireless communication circuit;-2-KANG et al. Application No. 16/492,310Response to Office Action dated August 16, 2021determine whether the second account information is related to the first account information, based at least in part on a type of data to be exchanged with the server via the wired communication interface; based on determining that the second account information is related to the first account information, grant the second electronic device access to the access point in accordance with the first account information, without requesting credential information from the second electronic device, and transmit a signal to the second electronic device indicating that access to the access point is granted; based on determining that the second account information is not related to the first account information, not grant the second electronic device access to the access point, and transmit a signal to the second electronic device indicating that access to the access point is not granted; and based on the granting, establish a wireless communication connection with the second electronic device to provide Internet access to the second electronic device via the wired communication interface of the access point.”

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on Statement of Reasons for allowance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Bridges whose telephone number is (571) 270-5451. The examiner can normally be reached Monday-Friday from 8:30 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only. For more information about the PMR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        11/19/2021